      Case 3:18-cv-06582-WHA Document 231 Filed 09/24/19 Page 1 of 3


 1    KEKER, VAN NEST & PETERS LLP                   O’MELVENY & MYERS LLP
      ELLIOT R. PETERS - #158708                     DARIN W. SNYDER - #136003
 2    epeters@keker.com                              dsnyder@omm.com
      LAURIE CARR MIMS - #241584                     MICHAEL F. TUBACH - #145955
 3    lmims@keker.com                                mtubach@omm.com
      STEVEN P. RAGLAND - #221076                    DAVID R. EBERHART - #195474
 4    sragland@keker.com                             deberhart@omm.com
      CODY S. HARRIS - #255302                       Two Embarcadero Center, 28th Floor
 5    charris@keker.com                              San Francisco, CA 94111
      ELIZABETH K. McCLOSKEY - #268184               Telephone:    415 984 8876
 6    emccloskey@keker.com                           Facsimile:    415 984 8701
      SEAN M. ARENSON - # 310633
 7    sarenson@keker.com                             Attorneys for Defendant
      MAYA PERELMAN - # 318554                       JHL BIOTECH, INC.
 8    mperelman@keker.com
      633 Battery Street
 9    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
10    Facsimile:     415 397 7188

11    Attorneys for Plaintiff
      GENENTECH, INC.
12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16    GENENTECH, INC.,                                  Case No. 3:18-cv-06582-WHA

17                   Plaintiff,                         NOTICE OF SETTLEMENT

18             v.                                       Dept:         Courtroom 12 - 19th Floor
                                                        Judge:        Hon. William Alsup
19    JHL BIOTECH, INC., XANTHE LAM, an
      individual, ALLEN LAM, an individual,             Date Filed: October 29, 2018
20    JAMES QUACH, an individual, RACHO                 Trial Date: January 21, 2021
      JORDANOV, an individual, ROSE LIN, an
21    individual, JOHN CHAN, an individual,
      and DOES 1-50,
22
                     Defendants.
23

24

25

26

27

28


                                         NOTICE OF SETTLEMENT
                                         Case No. 3:18-cv-06582-WHA
     1346120
      Case 3:18-cv-06582-WHA Document 231 Filed 09/24/19 Page 2 of 3


 1             Plaintiff Genentech, Inc. (“Genentech”) and Defendant JHL Biotech, Inc (“JHL”), by and

 2   through their respective counsel of record, hereby notify the Court that Genentech and JHL have

 3   entered into a written settlement agreement titled a Memorandum of Understanding (“MOU”). In

 4   the MOU, Genentech has released its claims against JHL, but not against any other defendant.

 5   The MOU provides for a 90-day “Diligence Period,” subject to extension, the purpose of which is

 6   to enable Genentech to gain a complete and accurate picture of the facts at issue in this Action,

 7   and to assess the steps JHL has taken to halt misconduct, remedy it, and prevent future

 8   misconduct. The MOU also provides that following the Diligence Period, the parties will ask the

 9   Court to enter a stipulated permanent injunction with the terms specified in the MOU.

10             Genentech and JHL further agreed in the MOU to stay discovery as between them, but not

11   as to third parties, pending the request to enter a permanent injunction. Because the case is

12   already stayed as to the defendants other than JHL until after the criminal trial scheduled in April

13   2020, the settlement between Genentech and JHL does not affect the schedule currently in place.

14    Dated: September 24, 2019                              KEKER, VAN NEST & PETERS LLP
15

16                                                    By:    /s/ Laurie Carr Mims
                                                             LAURIE CARR MIMS
17
                                                             Attorney for Plaintiff
18                                                           GENENTECH, INC.
19

20    Dated: September 24, 2019                              O’MELVENY & MYERS LLP

21

22                                                    By:    /s/ Michael F. Tubach
                                                             MICHAEL F. TUBACH
23
                                                             Attorney for Defendant
24                                                           JHL BIOTECH, INC.

25

26

27

28
                                                        1
                                           NOTICE OF SETTLEMENT
                                           Case No. 3:18-cv-06582-WHA
     1346120
      Case 3:18-cv-06582-WHA Document 231 Filed 09/24/19 Page 3 of 3


 1                                               ATTESTATION

 2             Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on

 3   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4

 5
     Dated: September 24, 2019                                                ____
 6                                                             LAURIE CARR MIMS
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                              NOTICE OF SETTLEMENT
                                              Case No. 3:18-cv-06582-WHA
     1346120
